Case 9:21-cv-80309-RAR Document 6 Entered on FLSD Docket 02/26/2021 Page 1 of 5


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 21-CV-80309-RAR

 MICHELLE HUDSON HALE,

         Plaintiff,

 v.

 WELLS FARGO BANK, et al.,

       Defendants.
 ________________________________/

                          ORDER DISMISSING PRO SE COMPLAINT

         THIS CAUSE comes before the Court upon an initial screening pursuant to 28 U.S.C. §

 1915. Plaintiff filed her Complaint [ECF No. 1] and Motion for Leave to Proceed In Forma

 Pauperis [ECF No. 3] on February 11, 2021. The Complaint in this case is identical to that in

 seven other cases filed by Plaintiff in this District. One such case was immediately dismissed as

 frivolous, see Order [ECF No. 4], Hudson Hale v. Computershare, No. 21-CIV-80311 (S.D. Fla.

 Feb. 12, 2021), and the remaining six were transferred to the undersigned and consolidated with

 the instant case, see Order Consolidating Cases [ECF No. 4].

         On February 25, 2021, the Court granted Plaintiff’s Motion for Leave to Proceed In Forma

 Pauperis [ECF No. 5]. The relevant statute governing in forma pauperis proceedings provides

 that a court “shall dismiss the case at any time if the court determines that . . . the action . . . fails

 to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii) (emphases added).

 Therefore, upon granting Plaintiff’s request to proceed in forma pauperis, the Court is required to

 assess the merits of the Complaint before allowing Plaintiff to proceed any further. See Copeland

 v. Schwartz, No. 07-CIV-60818, 2007 WL 9717317, at *1 (S.D. Fla. July 10, 2007); see also

 Mehmood v. Guerra, 783 F. App’x 938, 940 (11th Cir. 2019) (“[U]nder § 1915(e), district courts
Case 9:21-cv-80309-RAR Document 6 Entered on FLSD Docket 02/26/2021 Page 2 of 5


 have the power to screen complaints filed by all IFP litigants, prisoners and non-prisoners alike.”);

 Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004) (“[S]ection 1915(e)(2)(B)(ii), directs the

 district court to dismiss the complaint of any plaintiff proceeding in forma pauperis if the court

 determines that the complaint fails to state a claim on which relief may be granted.”) (quotations

 omitted).

        Here, upon initial screening of the Complaint, the Court finds that it fails to state a claim

 upon which relief may be granted. Accordingly, Plaintiff’s Complaint is DISMISSED for the

 reasons set forth herein.

                                            ANALYSIS

        Although generally, pro se complaints are held to a less stringent pleading standard than

 pleadings drafted by lawyers, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th Cir. 2005), “liberal

 construction of pro se pleadings does not give a court license to serve as de facto counsel for a

 party, or to rewrite an otherwise deficient pleading in order to sustain an action.” Smitherman v.

 Decatur Plastics Prod. Inc., 735 F. App’x 692, 692 (11th Cir. 2018) (quoting Campbell v. Air

 Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014)) (internal quotations omitted). In other

 words, the “leeway” afforded to pro se litigants “is not limitless.” Weil v. Phillips, 816 F. App’x

 339, 341 (11th Cir. 2020).

        Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a “short and plain

 statement of the claim” showing that the pleader is entitled to relief. FED. R. CIV. P. 8(a)(2).

 Thereunder, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “To state a plausible claim for relief, the

 plaintiff[] must plead ‘factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.’” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

 1268 (11th Cir. 2009) (alteration added) (quoting Iqbal, 556 U.S. at 678).

                                             Page 2 of 5
Case 9:21-cv-80309-RAR Document 6 Entered on FLSD Docket 02/26/2021 Page 3 of 5


          “Shotgun pleadings do not adhere to these basic requirements.” Weil, 816 F. App’x at 341

 (citation omitted). “A complaint is a shotgun pleading if it: (1) ‘contain[s] multiple counts where

 each count adopts the allegations of all preceding counts, causing each successive count to carry

 all that came before and the last count to be a combination of the entire complaint’; (2) ‘is . . .

 replete with conclusory, vague, and immaterial facts not obviously connected to any particular

 cause of action’; (3) does not ‘separat[e] into a different count each cause of action or claim for

 relief’; or (4) ‘assert[s] multiple claims against multiple defendants without specifying which of

 the defendants are responsible for which acts or omissions, or which of the defendants the claim

 is brought against.’” Id. (quoting Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313,

 1321-23 (11th Cir. 2015)). “Shotgun pleadings are flatly forbidden by the spirit, if not the letter,

 of” the Federal Rules of Civil Procedure. Barmapov v. Amuial, 986 F.3d 1321, 1321 (11th Cir.

 2021).

          Plaintiff’s Complaint—the factual contours of which are difficult to follow—contains 52

 pages of repetitive allegations against seven defendants who were allegedly involved in the

 administration of various trusts and the estate of Plaintiff’s deceased husband. Plaintiff complains

 that Defendants refused to liquidate various family trust accounts allegedly belonging to her late

 husband before his death, and deprived him of funds necessary to support himself and to obtain

 medical treatment. The request to liquidate funds was made in 2009, Compl. [ECF No. 1] at 14,

 and the lack of funds allegedly resulted in Plaintiff’s home being foreclosed on in 2015, id. at 9,

 32. Plaintiff alleges that if the trust accounts had been closed in 2010, her husband could have

 received better medical care that could have extended his life expectancy. Id. at 42. She asserts

 claims of negligence, “tort fraud,” breach of fiduciary duty, negligent infliction of emotional

 distress, “failure to uphold a duty of trust,” “failure to uphold a duty of fairness,” and unfair

 business practices.


                                             Page 3 of 5
Case 9:21-cv-80309-RAR Document 6 Entered on FLSD Docket 02/26/2021 Page 4 of 5


         Even under the relaxed pleading standard afforded to pro se litigants, Plaintiff’s Complaint

 fails to meet the foregoing standards. First, the Complaint is a quintessential example of an

 impermissible shotgun pleading. Plaintiff does not specify what each Defendant did to incur

 liability, so the Complaint boils down to “an across-the-board allegation that every [D]efendant”

 engaged in wrongdoing. Weil, 816 F. App’x at 341. Thus, the Complaint “fails to notify each

 defendant of the specific claims against it and the grounds on which each claim rests.” Id. (citation

 omitted). Although the Complaint delineates sections for each alleged claim, “[b]y the time a

 reader of the pleading gets to the final section, it is exceedingly difficult, if not impossible, to know

 which allegations pertain to that [section] (according to its label), to separate the wheat from the

 chaff.” Id. (quoting Keith v. DeKalb Cty., 749 F.3d 1034, 1045 n.39 (11th Cir. 2014)). The

 Complaint is also “replete with conclusory, vague, and immaterial facts not obviously connected

 to any particular cause of action.” Id. Consequently, Plaintiff has fallen woefully short of

 “plead[ing] factual content that allows the [C]ourt to draw the reasonable inference that [each]

 [D]efendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. Because the

 Complaint is a shotgun pleading, it is due to be dismissed.

         Second, the discernible allegations in Plaintiff’s Complaint are frivolous and thus subject

 to dismissal pursuant to 28 U.S.C. § 1915(e). According to the Complaint, the request to liquidate

 the trusts’ assets was made in 2009 and refused in 2010. See Compl. at 9, 42. The various parties

 are residents of New York, Massachusetts, and Florida, so the purportedly wrongful conduct

 allegedly took place in one or more of these states. But no matter which state’s law applies, the

 claims are barred by the statute of limitations. See N.Y. C.P.L.R. § 214(3), (5) (one-year statute

 of limitations for intentional torts and three-year statute of limitations for negligence actions);

 M.G.L.A. 260 § 11 (two-year statute of limitations for act made or done by any person acting as

 trustee, guardian or conservator); M.G.L.A. 260 § 2A (three-year statute of limitations for tort


                                               Page 4 of 5
Case 9:21-cv-80309-RAR Document 6 Entered on FLSD Docket 02/26/2021 Page 5 of 5


 actions); Fla. Stat. § 95.11(3)(a), (o) (four-year statute of limitations for claims founded on

 negligence or intentional torts). Claims barred by the statute of limitations are properly dismissed

 as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(I). See, e.g., Ledea v. Metro-Dade Cty. Police

 Dep’t, No. 1:13-cv-23117, 2018 WL 11239706, at *1 (S.D. Fla. July 16, 2018).

        The dismissal of Plaintiff’s claims is with prejudice. Although district courts generally

 give plaintiffs at least one chance to amend a deficient complaint before dismissing it with

 prejudice, that need not be the case “(1) where there has been undue delay, bad faith, dilatory

 motive, or repeated failure to cure deficiencies by amendments previously allowed; (2) where

 allowing amendment would cause undue prejudice to the opposing party; or (3) where amendment

 would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). Here, even a more

 carefully drafted complaint could not state a valid claim because, regardless of the specific cause

 of action asserted, an amended complaint would be barred by the applicable statutes of limitation

 for the reasons discussed above. See also Jemison v. Mitchell, 380 F. App’x 904, 907 (11th

 Cir. 2010) (dismissal of a pro se plaintiff’s complaint with prejudice “is proper . . . if a more

 carefully drafted complaint could not state a valid claim.”).

                                          CONCLUSION

        For the reasons stated herein, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

 Complaint [ECF No. 1] is DISMISSED with prejudice. All pending motions are DENIED as

 moot. The Clerk is instructed to CLOSE this case.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of February, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 5 of 5
